Citation Nr: 18100172
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 11-29 980
DATE:	 
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) is denied.
FINDINGS OF FACT
1.   The Veterans combined service-connected disability rating is 90 percent, which is from a single service-connected low back disability.  
2.   The probative evidence of record indicates the Veterans service-connected disability alone does not preclude him from securing and following a substantially gainful occupation.
CONCLUSION OF LAW
The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION
The Veteran served on active duty from March 1968 to August 1976; he also served on a period of active duty for training from July to December 1964.  
 
The Veteran claims he is unemployable as a result of his service-connected low back disability.  He filed his claim for TDIU on November 18, 2010.
The Department of Veterans Affairs (VA) will grant a total rating for compensation purposes based on unemployability when the evidence shows a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veterans service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In arriving at a conclusion, consideration may be given to the veterans level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).
Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).
The Veteran is service connected for a low back disability with separate disability ratings assigned for associated objective neurologic abnormalities.  The present ratings are assigned effective November 18, 2010 and are for:  degenerative joint disease with spinal stenosis and herniated disc at a 60 percent rating; radiculopathy of the right lower extremity (sciatic nerve) at a 40 percent rating; radiculopathy of the left lower extremity (sciatic nerve) at a 40 percent rating; radiculopathy of the right lower extremity (femoral nerve) at a 20 percent rating; radiculopathy of the left lower extremity (femoral nerve) at a 20 percent rating; and a surgical scar at a noncompensable (0 percent) rating.  His combined service-connected disability rating is 90 percent.  This rating meets the percentage rating standards for consideration of TDIU.  See 38 C.F.R. § 4.16(a).  He also receives special monthly compensation at the K-1 level due to loss of use of one foot due to foot drop caused by his service-connected low back disability.  
In November 2010 the Veteran filed a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  On this form he indicated that he was a high school graduate with 3 years of college.  The Board of Veterans Appeals (Board) also notes that the Veterans military records show that the he was a nuclear qualified electronics technician.  His reported work history was as a full time contract driver from 2004 to 2005, a full time tech rep from 2005 to 2008 and finally as a project planner with a state department of motor vehicles from June 2009 to November 2010.  In an April 2017 VA Form 21-8940 the Veteran reported previous experience in MGT in the telecommunications industry, which the Board associates with management.  
The Veteran submitted a November 2010 resignation letter which stated that he had a total hip replacement on the recommendation of my Veterans Administration attending physician.  My estimate of 4 weeks of recovery has proven to be unrealistically optimistic.  Also given the medical and legal complexities of my current disability status with the VA and to preserve my ongoing claim for the VA to surgically mitigate the lumbar stenosis in my spine, which is the basis of my current status, I have been advised to retire.  Subsequent verification from the employer confirmed that the Veteran did resign from work in November 2010.  
The Veteran asserts he is unemployable due to his service-connected low back disability.  However, the medical opinions expressed in multiple VA Compensation and Pension examination reports indicate that the Veteran is not precluded from seated work activity.  A January 2011 VA examination report expresses the medical opinion that the Veteran could perform sedentary seated work activity as the upper extremities are not affected.  He would be unable to perform physical duties of employment.  A December 2015 VA examination report indicated that the service-connected low back disability affected the Veterans employment necessitating no prolonged standing, no prolonged walking, no climbing.  No prolonged sitting.  Walking only on stable flat surface.  Should be allowed the flexibility to change position as needed.  Sedentary employment activities is [sic] feasible.   A June 2016 report by a different medical professional indicated that a review of the records had been conducted and the individual unemployability statement from the prior examination report was accurate and did not need to be changed.  In June 2017 the most recent VA Compensation and Pension examination of the Veteran was conducted; the examiner indicated that the Veterans low back pain and limited range of motion impedes his ability for any heavy lifting, pushing and/or pulling. Veterans lumbar induced foot drop impedes his ability for any prolonged standing and/or ambulation.  
The evidence shows that the Veteran resigned from his job as a project planner in large part due to his nonservice-connected hip surgery, although his back disability was also mentioned as a contributing factor.  The Veteran has asserted that he cannot maintain sedentary employment because he cannot sit for long periods due to back pain.  The medical opinions of record indicate that the Veteran can maintain sedentary employment with position changes, and there is no evidence that this is not the case.  The Veteran has additional education beyond high school and has been successfully employed in sedentary jobs which indicate he is qualified for sedentary jobs.  
In summary, while the Veteran meets the schedular criteria for consideration of a TDIU, the preponderance of the evidence reveals that his service-connected low back disability does not render him unable to obtain and maintain gainful employment.  Rather, the evidence of record indicates that he is able to maintain sedentary employment based upon his training and work experience.  The Veteran has college level education and experience in technical fields and while his service-connected disabilities limit his physical work ability, such limitation would not cause someone with his education and background to be precluded from obtaining and maintaining any type of gainful employment.  
Given the above, the benefit of the doubt doctrine is inapplicable and the claim for TDIU must be denied.  

 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	D. Havelka, Counsel 

